SHARPE, J.
-Neither by the letter nor by the spirit of the statute prohibiting the carrying of weapons,concealed about the person is any exception created in-fayor of place. One of the objects of the law is the avoidance *90of bad influences which the wearing of a concealed deadly weapon may exert upon the wearer himself, and which in that way, as well as by the weapon’s obscured convenience for use, may tend to the insecurity of other persons. — Owens v. State, 31 Ala. 387; Reid v. State, 1 Ala. 612.
The mental suggestions which proceed from constant contact with weapons specially adapted to, and usually worn for the purpose of inflicting bodily harm to persons, may come as well when the wearer is in his domicil as elsewhere. The only matter relied on to acquit the defendant is that he Avas in his home Avhen carrying the pistol concealed upon his person and that until the time of his arrest he was alone. This neither avoids the operation of the statute nor excuses its violation. — Harmon v. State, 69 Ala. 248; Owens v. State, supra. The judgment will be affirmed.